304 So. 2d 268 (1974)
In re William Earl MOORE
v.
STATE. Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1055.
Supreme Court of Alabama.
December 5, 1974.
William J. Baxley, Atty. Gen., and John S. Andrews, Asst. Atty. Gen., for petitioner, the State.
No brief for respondent.
MADDOX, Justice.
Petition of the State, by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Moore v. State, 54 Ala.App. ___, 304 So. 2d 263.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.